Title: To Benjamin Franklin from Dorothea Blunt, 18 March 1779
From: Blunt, Dorothea
To: Franklin, Benjamin


Dear Sir
Kensington March the 18th. 79
Our friend Saint Hutton offers me a chance for getting a letter to you, which tho I have long’d a long while for, & have not had, or you w’d have stood a chance for one of my superiour epistles which I know you did not dislike because you always answer’d. Why did you come to my native country? Or continue so long time in it, and then so quarrel with some, that you may as well not love others? Now for these, and other reasons, if I had not loved you very much I sh’d now dislike you exceedingly— Even I, who am many years younger than you, find nothing more desirable than peace and the society of those I’ve long known, I wish I c’d believe that the benefits gain’d by our loss of you were either considerable to the Many or likely to be lasting to the few. I find it impossible to write to you, and not in a certain degree to blame you for not doing more than you had in your power rather than leave us—but I have done and will learn to submit to all evils, I thank God, that I firmly believe His kind providence directs every Evil of Life, to some good to Man.
As Mr Hn: is not acquainted with my family I shall myself give you a little account of them. I lost my amiable Sister three years ago, who gave the strongest proof of being so in a patient resignation to a severe and lingering disorder, and to Death, notwithstanding her strong desire for Life. I was with her 7 months—never saw once out of temper, and tho except 600£ —she bequeathd all she had to me, never once told me so, I am by the addition enabled to command a little dwelling of my own and I think it would give you pleasure to see me in it because I am told that I appear as I am very Comfortable. I see but little of Mrs Hewson she finding herself perhaps equally so in a little Cottege or small house at Cheam in surry. My Bror: Cs— has 10 children 8 of them Girls. I can say nothing on this subject as it realy distresses me, my Bror: Harry a Widdower still resides near Bath, has long had bad health has 2 Sons likely to give him comfort. My Bror: Walter plump as a partridge is I hope happy—and has only at present 2 Sons and one daughter. Mrs M: Barwell still a fine woman, and more pleasing because less busy. Henckell with her respectable Parents resides at Hampstead and works in her Garden. D: B: has a little Garden, and tho she does not work in it is mighty fond of it. May God bless you and yours.
D: Blunt

Mrs Hawkesworth the same, and comes to me tomorrow. I see my friends often from my situation which as I live alone I like.

 
Addressed: Doctor Franklin
Notation: D. Blunt. Kensingten. [torn]00 18. mars 1779.
